Citation Nr: 0938279	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-39 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for kidney dysfunction, 
to include as secondary to herbicide exposure.

3.  Entitlement to service connection for poor circulation of 
the upper extremities, to include as secondary to herbicide 
exposure.

4.  Entitlement to service connection for poor circulation of 
the lower extremities, to include as secondary to herbicide 
exposure.

5.  Entitlement to service connection for paralysis of the 
left upper and lower extremities, to include as due to 
herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1964 to November 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
service connection for the above-referenced claims.  

In a November 2006 rating decision, the RO granted a then-
pending claim for service connection for diabetes mellitus 
type II.  Hence this claim is no longer before the Board.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In a correspondence to the RO dated in March 2007, the 
Veteran requested to withdraw the then-pending claims for 
service connection for gangrene of the left lower extremity, 
as secondary to herbicide exposure, and service connection 
for a heart condition, as secondary to herbicide exposure.  
As the Veteran has withdrawn the appeal as to these issues, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals, and they are 
dismissed.




FINDING OF FACT

The Board has been notified that the Veteran died in March 
2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of the appellant's 
claims.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1302 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal of the aforementioned claims.  As a matter of law, 
appellants' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243- 44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the appellant and must 
be dismissed for lack of jurisdiction.   See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008). 
 
In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claims brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2008). 

ORDER

The appeal as to the Veteran's claims is dismissed.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


